               Case 20-41366               Doc 29         Filed 08/21/20 Entered 08/21/20 16:54:45                           Desc Main
                                                            Document     Page 1 of 4
 Fill in this information to identify your case:                                             Check as directed in lines 17 and 21:
                                                                                             According to the calculations required by this
 Debtor 1           Johnny                  William               Ford, IV
                    First Name              Middle Name           Last Name                  Statement:

 Debtor 2            Dechen                 Lorraine              Ford                       1. Disposable income is not determined
 (Spouse, if filing) First Name             Middle Name           Last Name                       under 11 U.S.C. § 1325(b)(3).

                                                                                               2. Disposable income is determined
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                 under 11 U.S.C. § 1325(b)(3).

 Case number        20-41366                                                                 3. The commitment period is 3 years.
 (if known)
                                                                                             4. The commitment period is 5 years.

                                                                                            
                                                                                                Check if this is an amended filing   August 21, 2020
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                          04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:       Calculate Your Average Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married. Fill out both Columns A and B, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A         Column B
                                                                                           Debtor 1         Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $7,850.00            $2,893.80
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse.                     $0.00                $0.00

4.   All amounts from any source which are regularly paid for household                         $520.00                $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Do not include payments from a
     spouse. Do not include payments you listed on line 3.

5.   Net income from operating a business, profession, or farm

                                               Debtor 1           Debtor 2
     Gross receipts (before all                       $0.00               $0.00
     deductions)
     Ordinary and necessary operating      –          $0.00   –           $0.00
     expenses                                                                     Copy
     Net monthly income from a business,              $0.00               $0.00 here             $0.00                $0.00
     profession, or farm




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                    page 1
                   Case 20-41366                           Doc 29                Filed 08/21/20 Entered 08/21/20 16:54:45                                   Desc Main
                                                                                   Document     Page 2 of 4
Debtor 1         Johnny William Ford, IV
Debtor 2         Dechen Lorraine Ford                                                                              Case number (if known) 20-41366

                                                                                                                       Column A         Column B
                                                                                                                       Debtor 1         Debtor 2 or
                                                                                                                                        non-filing spouse

6.    Net income from rental and other real property

                                                              Debtor 1                       Debtor 2
      Gross receipts (before all                                           $0.00                    $0.00
      deductions)
      Ordinary and necessary operating                    –                $0.00         –          $0.00
      expenses                                                                                              Copy
      Net monthly income from rental or                                    $0.00                    $0.00 here             $0.00                   $0.00
      other real property

7.    Interest, dividends, and royalties                                                                                    $0.00                   $0.00
8.    Unemployment compensation                                                                                             $0.00                   $0.00
      Do not enter the amount if you contend that the amount received was a
      benefit under the Social Security Act. Instead, list it here: .................

          For you...............................................................................        $0.00
          For your spouse.................................................................              $0.00
9.    Pension or retirement income. Do not include any amount received that                                                 $0.00                   $0.00
      was a benefit under the Social Security Act. Also, except as stated in the
      next sentence, do not include any compensation, pension, pay, annuity, or
      allowance paid by the United States Government in connection with a
      disability, combat-related injury or disability, or death of a member of the
      uniformed services. If you received any retired pay paid under chapter 61
      of title 10, then include that pay only to extent that it does not exceed the
      amount of retired pay to which you would otherwise be entitled if retired
      under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments made under the Federal law relating to the national emergency
    declared by the President under the National Emergencies Act
    (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against
    humanity, or international or domestic terrorism; or compensation, pension,
    pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a
    member of the uniformed services. If necessary, list other sources on a
    separate page and put the total below.




      Total amounts from separate pages, if any.                                                                   +                  +
11. Calculate your total average monthly income.
    Add lines 2 through 10 for each column.                                                                             $8,370.00    +        $2,893.80        =     $11,263.80
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                 Total average
                                                                                                                                                                 monthly income

  Part 2:           Determine How to Measure Your Deductions from Income
12. Copy your total average monthly income from line 11. .........................................................................................................   $11,263.80




Official Form 122C-1                       Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                       page 2
                  Case 20-41366                            Doc 29                 Filed 08/21/20 Entered 08/21/20 16:54:45                                                                     Desc Main
                                                                                    Document     Page 3 of 4
Debtor 1        Johnny William Ford, IV
Debtor 2        Dechen Lorraine Ford                                                                                                 Case number (if known) 20-41366

13. Calculate the marital adjustment. Check one:

          You are not married. Fill in 0 below.
          You are married and your spouse is filing with you. Fill in 0 below.
          You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses
           of you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other
           than you or your dependents.
           Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If
           necessary, list additional adjustments on a separate page.

           If this adjustment does not apply, enter 0 below.




                                                                                                                      +
           Total...................................................................................................                       $0.00           Copy here                               –             $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                                                 $11,263.80

15. Calculate your current monthly income for the year. Follow these steps:

    15a.     Copy line 14 here              ......................................................................................................................................................          $11,263.80

             Multiply line 15a by 12 (the number of months in a year).                                                                                                                                   X      12

    15b.     The result is your current monthly income for the year for this part of the form. ............................................................... $135,165.60

16. Calculate the median family income that applies to you. Follow these steps:

    16a.     Fill in the state in which you live.                                                            Texas
    16b.     Fill in the number of people in your household.                                                     6

    16c.     Fill in the median family income for your state and size of household............................................................................... $104,259.00
             To find a list of applicable median income amounts, go online using the link specified in the separate
             instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.            Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined
                     under 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
    17b.            Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                     11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                     On line 39 of that form, copy your current monthly income from line 14 above.


 Part 3:          Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from line 11.                                        ......................................................................................................       $11,263.80

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13.

    19a.     If the marital adjustment does not apply, fill in 0 on line 19a. ....................................................................................... –                                          $0.00

    19b.     Subtract line 19a from line 18.                                                                                                                                                                 $11,263.80

20. Calculate your current monthly income for the year. Follow these steps:
    20a.     Copy line 19b ...................................................................................................................................................................               $11,263.80
             Multiply by 12 (the number of months in a year).                                                                                                                                            X      12
    20b.     The result is your current monthly income for the year for this part of the form.                                                                                                           $128,925.60

    20c.     Copy the median family income for your state and size of household from line 16c. ...................................................... $135,165.60



Official Form 122C-1                      Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                page 3
               Case 20-41366               Doc 29        Filed 08/21/20 Entered 08/21/20 16:54:45                             Desc Main
                                                           Document     Page 4 of 4
Debtor 1      Johnny William Ford, IV
Debtor 2      Dechen Lorraine Ford                                                         Case number (if known) 20-41366

21. How do the lines compare?

          Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 3, The commitment period is 3 years. Go to Part 4.

          Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1
           of this form, check box 4, The commitment period is 5 years. Go to Part 4.

 Part 4:        Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.



    X   /s/ Johnny William Ford, IV                                            X   /s/ Dechen Lorraine Ford
        Johnny William Ford, IV, Debtor 1                                          Dechen Lorraine Ford, Debtor 2

        Date 8/21/2020                                                             Date 8/21/2020
             MM / DD / YYYY                                                             MM / DD / YYYY

    If you checked 17a, do NOT fill out or file Form 122C-2.

    If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                      page 4
